DETAILED ACTION
	This is in response to communication received on 8/8/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 2/4/21, 5/5/21, 8/2/21, 11/26/21, and 6/7/21.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/22 has been entered.

Discussion of Claim Scope
	Examiner respectfully requests that the applicant consider the following remarks with regards to the scope of the claims.
Examiner points out the as written the claim requires without breaking a vacuum of the chamber without ever claiming that a vacuum is ever created in a chamber. As a result, as long as a vacuum is not created, a vacuum cannot be broken. Therefore, the scope of the claim encompasses an embodiment in which there is no vacuum in the chamber at any point in the process, as the only requirement is a vacuum never be broken/removed.
Examiner further notes that the claims as currently written, use the ‘comprising’ transitional language. ‘Comprising’ is open-ended and does not require a particular order. As such the termination species step and the adhesion promoters’ step are not limited to happening sequentially. As such, the scope of the claim covers both a version wherein the application of the adhesion promoters is how the termination species is changed while vacuum is not broken, and a version in which each step is done separately.


Claim Rejections - 35 USC § 112
The claim rejection(s) under pre-AIA  35 U.S.C. 112 First Paragraph or AIA  35 U.S.C. 112(a) as being as failing to comply with the written description requirement on claims 1 and 15 are withdrawn because the claims have been amended.
Claims 1-4, 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an embodiment wherein the step  of without breaking a vacuum of the chamber, changing the outer surface chemistry of the coating material by changing the termination species of the coating and the step of without breaking the vacuum of the chamber, exposing the surface of the coating to a mixture of adhesion promoters happening simultaneously does not reasonably provide enablement for those steps happening separately.  
Specifically, the specification describes the termination species of the coating embodiment and the exposing to a mixture of adhesion promoters’ embodiment as variation as on the same invention. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. There is nothing to suggest in the specification of performing a first step of changing the termination species followed by a second step of exposing the adhesion promoters, or vice versa.
As claim 1 and 15 have both been amended to include this unsupported embodiment they are rejected. As claims 3-4, 9-20 depend from claims 1 and 15 and contain all the limitations therein, they are similarly rejected.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Martin et al. US PGPub 2009/0263641 hereinafter MARTIN in view of Kwon US PGPub 2013/0284956 hereinafter KWON and BACHMANN as evidenced by Parylene and A-174 Silane by Sean Horn Diamond MT Conformal Coating hereinafter HORN on claims 1-4, 9-13 and 15-19 are withdrawn because the independent claims 1 and 15 have been amended.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Bachmann et al. US PGpub 2007/0132375 hereinafter BACHMANN in view of Martin et al. US PGPub 2009/0263641 hereinafter MARTIN and Kwon US PGPub 2013/0284956 hereinafter KWON as evidenced by Parylene and A-174 Silane by Sean Horn Diamond MT Conformal Coating hereinafter HORN further evidenced by Silane Coupling Agent Guide hereinafter GUIDE on claims 14 and 20 are withdrawn because the independent claims 1 and 15 have been amended.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, and 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US PGPub 2014/0046401 hereinafter CHEN (paragraph 38).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717